I agree with the other members of the court in the conclusions stated in the foregoing opinion on questions relating to the trial of the issue of defendant's guilt or innocence.
I am of opinion, however, that there was error that may have prejudiced defendant on the question of punishment. The point is raised on the record by defendant's objection to the court's answer to the jury's inquiry in regard to the possibility of a life sentence being affected by pardon or commutation. I agree that it was proper for the court to answer the inquiry, and that the defendant was not prejudiced by the fact that the answer was not in writing. *Page 86 
But I think the court should have gone further. All sentences imposed by courts are subject to the constitutional pardoning power of the Governor. The sentence should be what the sentencing power believes will be a sufficient punishment for the crime and should not be influenced by the fact that the executive power may pardon the prisoner or commute the sentence.
When the jury in this case made the inquiry in question, it suggested the probability that they, or some of them, thought life imprisonment a sufficient punishment, but were confronted by the argument that a sentence carrying that penalty might soon be commuted, and therefore an unqualified verdict that would carry the death penalty should be returned. I think the jury should have been told that they should return the verdict that would carry the punishment they thought the defendant should suffer, and that they should not speculate upon what might happen after the verdict. My associates agree that this caution should be given under like circumstances in future cases. Can it be said that the failure to give it in this case was not prejudicial to defendant? I might answer this question in the affirmative if it were clear that there were no other errors that could have affected the jury's decision on the question of the punishment.
In acting on the jury's inquiry the court's answer went further than the question required, and gave the erroneous impression that pardons are granted by the Board of Pardons. The Board, as stated in the majority opinion, has no such power. Pardons are granted by the Governor. The Board merely investigates and recommends. I do not dwell on this inaccuracy. It probably was harmless. But I think information desired by the jury for consideration on a question of life or death should be correct.
Of much more importance is the instruction on the *Page 87 
subject of the punishment. The jury by written instruction were told:
"Under the laws of the state, a person who is found guilty of murder in the first degree shall suffer death or be imprisoned in the penitentiary at hard labor for life, in the discretion of the jury trying the case. Therefore, in this case, if you find from the evidence, beyond a reasonable doubt, that the defendant is guilty of murder in the first degree, it will then be your duty to determine the penalty which he shall suffer. However, you will not arbitrarily fix the penalty at either death or at imprisonment for life at hard labor in the State Penitentiary, but in that case it will be your duty to carefully weigh and consider all of the evidence, for the purpose of determining matters which aggravate or mitigate the offense, and you will fix the punishment at death or hard labor for life in the penitentiary according to the circumstances in aggravation or mitigation of the offense as shown by the evidence. If you find the defendant guilty of murder in the first degree and determine that he shall suffer the death penalty, then it will be your duty to return a verdict finding the defendant guilty of murder in the first degree and without qualifying words. If, however, you find that he should suffer imprisonment in the penitentiary at hard labor for life, it will be your duty to find him guilty of murder in the first degree, but insert in your verdict the words `without capital punishment.'"
In 1915 our statute prescribing the death penalty for murder in the first degree was amended by providing that "the jury may qualify their verdict by adding thereto `without capital punishment' and whenever the jury shall return a verdict qualified as aforesaid, the person convicted shall be sentenced to imprisonment, at hard labor, for life." R.S. 1931, § 32-201. The quoted language of the amendment appears to have been copied word for word from the act of Congress of January 15, 1897 (29 Stat. at L. 456) considered by the Supreme Court of the United States in Winston v. United States (and two other cases)172 U.S. 303. In each of those cases the instructions of the judge *Page 88 
"clearly gave the jury to understand that the act of Congress did not intend or authorize the jury to qualify their verdict by the addition of the words `without capital punishment,' unless mitigating or palliating circumstances were proved," and the judgments on unqualified verdicts were reversed because the "instructions were erroneous in matter of law, as undertaking to control the discretionary power vested by Congress in the jury, and as attributing to Congress an intention unwarranted either by the express words or by the apparent purpose of the statute." In the course of its opinion the Supreme Court said:
"The right to qualify a verdict of guilty, by adding the words `without capital punishment,' is thus conferred upon the jury in all cases of murder. The act does not itself prescribe, nor authorize the court to prescribe, any rule defining or circumscribing the exercise of this right; but commits the whole matter of its exercise to the judgment and the consciences of the jury. The authority of the jury to decide that the accused shall not be punished capitally is not limited to cases in which the court, or the jury, is of opinion that there are palliating or mitigating circumstances. But it extends to every case in which, upon a view of the whole evidence, the jury is of opinion that it would not be just or wise to impose capital punishment. How far considerations of age, sex, ignorance, illness or intoxication, of human passion or weakness, of sympathy or clemency, or the irrevocableness of an executed sentence of death, or an apprehension that explanatory facts may exist which have not been brought to light, or any other consideration whatever, should be allowed weight in deciding the question whether the accused should or should not be capitally punished, is committed by the act of Congress to the sound discretion of the jury, and of the jury alone."
It seems to me that the language quoted above from the Winston decision is so clearly applicable to our similar statute and to the instruction given in the case at bar, that I shall not attempt to add anything to it. *Page 89 
Further discussion of the subject may be found in the following later cases: Cohen v. State, 116 Ga. 573, 42 S.E. 781; State v. Thorne, 39 Utah 208, 117 P. 58; State v. Peltier, 21 N.D. 188,129 N.W. 451; State v. Martin, 92 N.J.L. 436, 106 A. 385, 17 A.L.R. 1090; People v. Bollinger, 196 Calif. 191, 237 P. 25; Hermandez v. State, 43 Ariz. 424, 32 P.2d 18.
There has been no objection, either in the trial court or here, to the written instruction on the subject of punishment. But I think the instruction may be noticed. If it had the effect of circumscribing the exercise by the jury of their discretionary power to fix the punishment, the error was probably what we have called "fundamental error" that may be considered without exception or assignment of error. See Parker v. State, 24 Wyo. 491,499, 161 P. 552. The error of course would affect only the punishment, and probably the verdict in so far as it finds defendant guilty of first degree murder should stand, and a new trial had on the question of punishment only. See State v. Sorrentino, 31 Wyo. 129, 224 P. 420.